Citation Nr: 1515367	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an April 1997 rating decision, which denied service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 70 percent for PTSD.

3.  Entitlement to an effective date earlier than January 30, 2008 for the award of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and February 2012 rating decisions of the RO, which denied the benefits sought listed on the title page.  The Veteran perfected timely appeals of his claims for CUE and an earlier effective date for TDIU addressed in these rating decisions.  However, he has not yet perfected his appeal from a November 2008 rating decision for an increased rating for the service-connected PTSD, and this matter will be addressed in the REMAND below.

In November 2012, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  Subsequently, in July 2014, the Veteran testified again at a hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are of record.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the July 2014 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to an increased rating for PTSD and to an earlier effective date for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The April 1997 rating decision that denied entitlement to service connection for PTSD is final.
 
2.  The April 1997 rating decision denying entitlement to service connection for PTSD did not contain an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the April 1997 rating decision denying service connection for PTSD.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104(b), 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

The Court of Appeals for Veterans Claims (Court) has determined that CUE claims are not conventional appeals.  Rather, such claims are requests for revisions of previous decisions.  A claimant alleging CUE is not pursuing a claim for benefits.  Instead, that claimant is collaterally attacking a final decision.  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  The VCAA is therefore not applicable to the Veteran's claim for CUE.

2.  Analysis

A rating decision becomes final if a veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. §§3.104(b), 3.105(a).

If an earlier decision contained clear and unmistakable error, the prior decision will be reversed or amended, and for the purposes of authorizing benefits, the rating or adjudicative decision that constitutes a reversal of the prior decision on the grounds of clear and unmistakable error has the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.105(a); 3.400(k).

A claim of clear and unmistakable error is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997).  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of clear and unmistakable error).

Clear and unmistakable error is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, supra.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensured, the error complained of cannot be clear and unmistakable.  Id.  The claimant must offer some persuasive reasons as to why the result would have been manifestly different but for the alleged error, unless it is the kind of error that, if true, would be clear and unmistakable on its face.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

In order to find clear and unmistakable error in a prior adjudication, it must be determined (1) that either the correct facts known at the time or constructively known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Russell, 3 Vet. App. at 313-14.

A determination that there was clear and unmistakable error must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  That is, the laws in effect at the time of the RO or Board decision being attacked should be used.  See, e.g., Fournier v. Shinseki, 23 Vet. App. 480 (2010) (finding that it was not clear and unmistakable error to determine that a claim was not pending when the regulations pertaining to notice and denial at the time of such notice were followed).

A breach of the VA's duty to assist cannot form a basis for a claim of clear and unmistakable error.  Baldwin, 13 Vet. App. at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  Such a breach creates only an incomplete rather than an incorrect record.  See Caffrey, 6 Vet. App. at 382.  A disagreement with the weighing of evidence also does not constitute clear and unmistakable error.  See Russell, 3. Vet. App. at 313-14.

In order to reasonably raise a claim of clear and unmistakable error, the claimant must provide some degree of specificity as to what the alleged error is.  If a claimant fails to adequately plead a CUE claim, the proper remedy is to dismiss the challenge without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

In an April 1997 rating decision, the RO denied service connection for PTSD because the information of record was insufficient to allow for meaningful research of the Veteran's claimed in-service stressors.  It is undisputed that the Veteran did not perfect an appeal of the April 1997 rating decision and that this rating decision is final for purposes of analyzing his allegations of CUE.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  Accordingly, it is only subject to reversal or amendment if it contains CUE.  38 C.F.R. § 3.105(a).

The Veteran asserts that the RO committed CUE in the April 1997 rating decision when it determined that the Veteran had not submitted sufficient credible evidence to support the occurrence of his claimed in-service stressors.  Specifically, the Veteran argues that the RO failed to fulfill its duty to assist by failing to verify his claimed in-service stressors.  He argues that if the RO had corroborated his in-service stressors and verified his combat experience, its decision would have been manifestly different.  See July 2011 Veteran's Attorney's Brief (Brief).  The Board finds that the Veteran has alleged CUE with the requisite specificity and will proceed to adjudicate the merits of his CUE claim.  See Simmons, 17 Vet. App. at 114.

At the time of the RO's April 1997 rating decision, VA regulations required the following to establish entitlement to service connection for PTSD: (1) medical evidence establishing a clear diagnosis of the condition, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed inservice stressor.  38 C.F.R. § 3.304(f) (1997).

Unless a veteran engaged in "combat with the enemy" or was a prisoner of war, his or her lay statements or testimony alone would not constitute "credible supporting evidence" to establish the occurrence of an alleged stressor.  In such cases, the record had to contain service records or other corroborative evidence to substantiate or verify the veteran's statements or testimony as to the occurrence of a claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The evidence of record at the time of the RO's April 1997 rating decision consisted of the Veteran's November 1996 VA psychiatric evaluation, military personnel and service treatment records, and VA treatment records.

In December 1996, the Veteran filed an informal claim for service connection for PTSD.  In support of his claim, he submitted the report of a VA psychiatric evaluation conducted in November 1996.  The November 1996 report reflected the Veteran's statements that he served with a combat support unit.  During the evaluation, the Veteran alleged that he "experienced several traumatic events while in Vietnam."  He "described 'constant fear' when his unit was overrun and they were attacked by incoming mortar rounds."  In addition, he disclosed that he was in a monsoon and worried about being killed during the monsoon.  These were the only in-service stressors reported by the Veteran, and no additional detail concerning them was offered.  Notably, the November 1996 report also included numerous post-service interpersonal, occupational, and economic stressors.  Nevertheless, the clinical evaluators assessed the Veteran with "combat-related PTSD" based upon his report of "moderate combat exposure." 

In January 1997, the RO noted in a deferred rating decision that stressor development was needed for the Veteran's service connection claim for PTSD.  Accordingly, that same month, the RO sent a letter to the Veteran requesting various types of information relevant to his PTSD claim, including any objective evidence of combat such as any combat awards, to enable the RO to conduct a search of the Veteran's unit records to corroborate his claimed in-service stressors.  The letter notified the Veteran that if such information requested was not received within a year of the date of the January 1997 letter, benefits may not be paid on the basis of his claim.  

Pertinent service records associated with the Veteran's claims file include his DD Form 214, military personnel records, and service treatment records.  The Veteran's DD 214 identified his military occupation specialty (MOS) as field radio repairman.  The DD Form 214 also reflected his receipt of the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal w/60 device.  Military personnel records further noted his receipt of "O/S bars," or overseas service bars.  The DD Form 214 and military personnel records noted the Veteran's service in Vietnam and his receipt of basic combat training.  However, nothing in the DD Form 214 or military personnel records demonstrated actual combat experience.  Significantly, none of the medals or awards received by the Veteran warrant application of the presumption of combat.  See VA Adjudication Procedure Manual M21-1MR, Part IV, subpart ii, Chapter 1, Section D.  Therefore, these records alone do not support a finding that the Veteran engaged in combat with the enemy, and he has not contended that these records alone demonstrate otherwise.  Furthermore, the Veteran's service treatment records were silent for any complaint, symptoms, treatment, or diagnoses of psychiatric disability and contained normal psychiatric findings at his separation medical examination.  Neither did his service treatment records contain any information that could have corroborated his claimed in-service stressors.

In February 1997, the Veteran submitted a letter from the Social Security Administration (SSA) confirming his entitlement to monthly disability benefits, but the letter contained no information concerning the nature of the disabilities found by SSA.

In March 1997, the Veteran submitted a February 1997 VA treatment of his treatment for a fungal foot infection, in support of another claim for service connection for athlete's foot.  The treatment record included only a mention of "possible PTSD."  

Other VA treatment records associated with the Veteran's claims file at this time are silent for any complaints, treatment, or diagnoses referable to any psychiatric disability.

In April 1997, the RO issued a rating decision in which the Veteran's claim for service connection for PTSD was denied and his service connection claim for tinea pedis (athlete's foot) was granted at a noncompensable rating.  With respect to his PTSD claim, the RO explained that if any claimed stressors were related to combat, service department evidence such as a combat award would be accepted, in the absence of evidence to the contrary, as conclusive evidence of any claimed stressors.  However, the RO determined that the evidence available did not establish that the claimed stressors occurred or that the Veteran had participated in any combat: the Veteran's MOS of field radio repairman and his assignment to a Light Maintenance Company were insufficient to demonstrate actual combat experience; the Veteran received no combat awards or medals as shown by his DD Form 214 and military personnel records; and the Veteran failed to respond to the RO's January 1997 letter requesting information to help confirm his alleged stressors.  Accordingly, in the absence of any verified stressor, the RO denied service connection for PTSD.  

No notice of disagreement or new and material evidence was received within a year of the April 1997 decision.  Indeed, no communication was received from the Veteran until February 2000, when the Veteran requested a compensable rating for his service-connected tinea pedis.

As discussed above, the Veteran argues that the RO failed to satisfy its duty to assist by failing to corroborate the stressors he reported in statements he made during a November 1996 VA psychiatric evaluation.  See July 2011 Brief.  The Board notes, incidentally, that the Veteran's reports in the November 1996 VA psychiatric evaluation were cursory at best: namely, that his unit in Vietnam was overrun and was attacked by incoming mortar rounds, and that he was in a monsoon that he worried would kill him.  In the January 1997 letter, the RO requested additional information from the Veteran in order to enable the RO to attempt to verify his claimed in-service stressors, particularly the alleged combat-related stressor involving mortar attacks.  The Veteran, however, failed to respond to the letter, and the claims file at that time included no other information confirming or corroborating the Veteran's alleged stressors.  Under the circumstances, the Board notes that without more specific information from the Veteran, it is uncertain that the Veteran's stressors, especially his combat-related stressor, could have been verified at that time by the RO.  However, regardless of whether such verification was possible based on the Veteran's minimal stressor assertions, any failure in the RO's duty to assist the Veteran in developing his claim prior to the issuance of the April 1997 rating decision cannot constitute CUE.  See Baldwin, 13 Vet. App. at 7; Shockley, 11 Vet. App. at 213; Caffrey, 6 Vet. App. at 383-84.  Moreover, without confirmation of the Veteran's combat experience, his lay statements alone could not constitute credible supporting evidence.  The Board sympathizes with the Veteran's position, but as a failure of the duty to assist does not constitute CUE, there is no legal basis to afford the relief requested by the Veteran.

The Veteran also asserts various other arguments that are unavailing-including that the RO did not specify which evidence it examined, failed to provide reasons for its denial, etc.-as the RO's April 1997 denial is clearly premised on the single ground that the Veteran's stressors could not be verified.  See July 2011 Brief.  Regardless, contrary to the Veteran's assertions, the rating decision makes clear that the RO considered all of the evidence of record at that time, including the Veteran's service medical and personnel records, VA treatment records, and his submissions.  Thus, the RO's decision was the result of a complete review of the relevant evidence of record and a determination after weighing that evidence that there was insufficient information to corroborate the Veteran's claimed stressors and support his PTSD diagnosis.  Disagreement with the way the facts were weighed or evaluated cannot constitute CUE.  See Russell, 3. Vet. App. at 313-14.

Thus, the Board finds that there was no clear and unmistakable error in the April 1997 rating decision.  The benefit-of-the-doubt rule is not for application.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (noting that it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE claim because the nature of such a claim is that it involve more than a disagreement as to how the facts were weighed or evaluated (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992)(en banc)).


ORDER

The April 1997 rating decision that denied service connection for PTSD was not clearly and unmistakably erroneous, and the appeal is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In November 2008, the RO issued a rating decision denying the Veteran's claim for a rating in excess of 70 percent for his service-connected PTSD.  Later in November 2008, VA received an application from the Veteran requesting entitlement to TDIU based upon his service-connected PTSD.  A notice of disagreement is defined as a written communication from a claimant or his/her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (here, the RO) and a desire to contest the result.  38 C.F.R. § 20.201 (2013).  While special wording is not required, the notice of disagreement must be in writing and in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Id.  A Veteran must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that the RO mailed notice of the determination. 38 C.F.R. § 20.302(a).  There is no requirement in the regulation that the date of rating action at issue be specified in a notice of disagreement.  Here, the application received by VA in November 2008 was timely and, as liberally construed by the Board, expressed dissatisfaction with the denial of a rating in excess of 70 percent for PTSD, hence the statement is tantamount to a timely notice of disagreement.  38 C.F.R. § 20.201.

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014).  To date, the RO has not issued a Statement of the Case with respect to the increased rating claim for PTSD denied in the November 2008 rating decision.  Under these circumstances, the Board has no discretion and is obliged to remand these claims to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board points out that these claims will be returned to the Board for appellate consideration after issuance of the Statement of the Case (SOC) only if an appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

If the Veteran timely perfects his appeal of the SOC issued by the RO in response to this remand, the Board finds the Veteran must be afforded new examination.  At the July 2014 hearing, the undersigned Veterans Law Judge agreed to hold the record open to allow the Veteran to undergo private psychiatric evaluation.  See July 2014 Hearing Transcript, at p. 37-38.  However, the Veteran later mistakenly determined that the submission of such evidence would constitute "new and material evidence that could not be introduced to show CUE" and thus apparently refrained from seeking any private psychiatric evaluation.  See July 2014 Veteran's Statement.  The Board notes that further psychiatric evaluation is relevant is needed, not for the Veteran's CUE claim, but for his claim for an increased rating for PTSD.  Accordingly, as the last VA psychiatric examination of record is dated May 2008 and the Veteran has indicated that his PTSD has worsened since then and during the course of the appeal (see id. at p. 32), the Veteran should be afforded a new VA psychiatric examination to assess the nature and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With respect to the Veteran's claim for an earlier effective date for TDIU, the Veteran has premised his request for an earlier effective date on his denied entry into a program of VA vocational rehabilitation on the basis of a November 1997 determination that his pursuit of such a program was infeasible by reason of his service-connected PTSD residuals.  A copy of the November 1997 infeasibility determination is of record, but none of the other pertinent documents normally a part of the vocational rehabilitation folder or training subfolder are on file.  Remand to obtain the Veteran's VA Counseling, Evaluation and Rehabilitation Folder or whatever documents compiled to date regarding the Veteran's application for and participation, if any, in a VA sponsored program of vocational rehabilitation training is deemed essential prior to adjudication of the TDIU effective date issue.  

Finally, given the time that will pass during the processing of this remand, updated VA treatment records from March 2008 to the present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's VA Counseling, Evaluation and Rehabilitation Folder or any such related documents with the Veteran's VA claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Furnish to the Veteran and his representative a Statement of the Case addressing the increased rating claim for PTSD, along with a VA Form 9, and afford them appropriate opportunity to perfect an appeal as to that issue.

The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed-with respect to this claim, within 60 days of the issuance of the SSOC.  See 38 C.F.R. § 20.202.

3.  Obtain all VA treatment records dated from March 2008 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  If, and only if, the Veteran and his representative file a timely substantive appeal of the increased rating claim for PTSD after the issuance of an SOC, and after obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all manifestations of the Veteran's PTSD.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in May 2008 and any lay and clinical evidence, including testimony presented at the November 2012 DRO and July 2014 Board Hearings, suggesting that his overall mental health symptoms have worsened, resulting in more severe occupational and social impairment.

Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  If any other psychiatric disorder is diagnosed, the examiner should indicate whether the symptoms associated with such disorder can be separated from his PTSD symptoms and, if such symptoms are determined to be separate, whether such disorder is related to the Veteran's PTSD. The examiner should also describe the functional impact of the Veteran's PTSD on his occupational and social functioning.

All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


